DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0263608 Choi et al in view of US 2013/0236711 Lu.
Regarding claim 1, Choi teaches a vehicular windshield (paragraph 0005) having a laminated glass structure (paragraph 0003), comprising at least a pair of glass plates and an interlayer film for laminated glass interposed between the pair of glass plates (paragraph 0006),
the interlayer film for laminated glass including a laminate and having a large number of recesses and a large number of projections on at least one surface (paragraph 0020), the recesses having a groove shape with a continuous bottom and being regularly arranged (paragraph 0020, ordered channels) adjacently in parallel with one another (paragraph 0022),
the surface with the large number of recesses and the large number of projections having a groove depth (Rzg) of the recesses of 30 to 100 µm (paragraph 0018),

“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught Rzg of 30-100 microns reads on the claimed range of 10-40 microns, and the taught angle of 0-45° reads on the claimed angle of 0-30°. 
Choi does not teach that the laminate is formed of two or more resin layers. One reading Choi as a whole would appreciate that Choi is not particularly concerned with the construction of the interlayer, only the pattern of the grooves. Lu teaches an interlayer film used in vehicular windshields (paragraph 0008) where the interlayer laminate includes a multi-layer interlayer (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace Choi’s interlayer with a multi-layer interlayer because this allows one to include additional interlayer with specific properties, such as energy absorption from an object striking the windshield, acoustic insulation or reduction of UV or IR light transmission (paragraph 0008).
Neither Choi nor Lu explicitly teaches measuring the Rzg according to JIS B-0601(1994). However, the method of measuring the claimed roughness is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring roughness results in a structural difference between Applicant’s interlayer and the taught interlayer; see MPEP 2113. As such, Choi in view of Lu is considered to render obvious the claimed roughness regardless of the measuring technique. 

Regarding claim 3, Choi teaches that the resin layers included in the interlayer film for laminated glass each contain polyvinyl acetal and a plasticizer (paragraph 0017).
Regarding claim 4, Lu further teaches that the interlayer film for laminated glass
includes at least a first resin layer and a second resin layer, and the polyvinyl acetal in the first resin layer has a hydroxyl group content different from a hydroxyl group content of the polyvinyl acetal in the second resin layer (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace Choi’s interlayer with a multi-layer interlayer with different hydroxyl contents in the layers because this results in greater deflection stiffness and sound loss transmission (paragraph 0022). 
Regarding claim 5, Lu further teaches that a plasticizer content based on 100 parts by mass of the polyvinyl acetal in the first resin layer is different from a plasticizer content based on 100 parts by mass of the polyvinyl acetal in the second resin layer (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace Choi’s interlayer with a multi-layer interlayer with different plasticizer contents in the layers because this results in greater deflection stiffness and sound loss transmission (paragraph 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781